  Case 17-17805            Doc 44    Filed 12/07/18 Entered 12/07/18 14:40:04        Desc Main
                                       Document     Page 1 of 8
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-17805
                                                  §
  TANYA T BROWN                                   §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $118,953.00             Assets Exempt:        $13,327.93
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $1,259.75           Without Payment:      $67,910.38

Total Expenses of
Administration:                   $459.70


        3)      Total gross receipts of $3,821.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $2,101.55 (see Exhibit 2), yielded net receipts of $1,719.45 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-17805            Doc 44    Filed 12/07/18 Entered 12/07/18 14:40:04            Desc Main
                                       Document     Page 2 of 8

                                    CLAIMS           CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED         ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                   $110,761.00            $0.00              $0.00             $0.00
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA        $459.70            $459.70           $459.70
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA           $0.00              $0.00             $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00           $0.00              $0.00             $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)             $68,231.36      $49,643.13         $49,643.13          $1,259.75

    Total Disbursements              $178,992.36      $50,102.83         $50,102.83          $1,719.45

        4). This case was originally filed under chapter 7 on 06/12/2017. The case was pending
  for 17 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 11/19/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 17-17805            Doc 44       Filed 12/07/18 Entered 12/07/18 14:40:04                     Desc Main
                                          Document     Page 3 of 8
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                      UNIFORM                           AMOUNT
                                                                        TRAN. CODE                        RECEIVED
2017 Federal Income Tax Refund                                            1224-000                         $3,821.00
TOTAL GROSS RECEIPTS                                                                                       $3,821.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                       UNIFOR              AMOUNT
                                                                                          M                   PAID
                                                                                        TRAN.
                                                                                        CODE
TANYA BROWN                             Funds to Third Parties                         8500-002            $2,101.55
TOTAL FUNDS PAID TO                                                                                        $2,101.55
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM                CLAIMS            CLAIMS   CLAIMS                CLAIMS
NUMBER                            TRAN. CODE           SCHEDULED          ASSERTED ALLOWED                   PAID
              Chase Home             4110-000              $86,500.00              $0.00          $0.00           $0.00
              Mortgages
              Santander              4210-000              $24,261.00              $0.00          $0.00           $0.00
              Consumer USA
TOTAL SECURED CLAIMS                                      $110,761.00              $0.00          $0.00           $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM                   CLAIMS   CLAIMS                    CLAIMS             CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                  ALLOWED                PAID
David P. Leibowitz,          2100-000                         NA        $429.86            $429.86           $429.86
Trustee
David P. Leibowitz,          2200-000                         NA         $22.17             $22.17            $22.17
Trustee
Green Bank                   2600-000                         NA           $7.67             $7.67                $7.67
TOTAL CHAPTER 7 ADMIN. FEES AND                               NA        $459.70            $459.70           $459.70
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE

UST Form 101-7-TDR (10/1/2010)
  Case 17-17805            Doc 44   Filed 12/07/18 Entered 12/07/18 14:40:04        Desc Main
                                      Document     Page 4 of 8


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM        CLAIMS         CLAIMS   CLAIMS          CLAIMS
NUMBER                            TRAN. CODE   SCHEDULED       ASSERTED ALLOWED             PAID
     1        U.S. Department       7100-000      $43,595.00    $44,067.74   $44,067.74   $1,118.26
              of Education
     2        AmeriCash             7100-000       $1,400.00     $1,537.66    $1,537.66     $39.02
              Loans, L.L.C.
     3        Stoneberry            7100-000        $178.48       $235.52      $235.52       $5.98
     4        Montgomery            7100-000        $285.68       $330.80      $330.80       $8.39
              Ward
     5        Massey's              7100-000        $156.20       $182.03      $182.03       $0.00
              Clerk, US             7100-001           $0.00         $0.00        $0.00      $4.62
              Bankruptcy Court
              (Claim No. 5;
              Massey's)
     6        Portfolio             7100-900        $680.00       $680.03      $680.03      $17.26
              Recovery
              Associates, LLC
     7        Portfolio             7100-900        $606.00       $605.99      $605.99      $15.38
              Recovery
              Associates, LLC
     8        Midland Funding,      7100-900        $623.00       $823.04      $823.04      $20.89
              LLC
     9        Midland Funding,      7100-900       $1,180.00     $1,180.32    $1,180.32     $29.95
              LLC
              Ally Financial        7100-000      $16,955.00         $0.00        $0.00      $0.00
              Citgo                 7100-000        $800.00          $0.00        $0.00      $0.00
              Gwinnett County       7100-000       $1,305.00         $0.00        $0.00      $0.00
              Fire &
              Emergency Svcs
              Homevisions           7100-000        $330.00          $0.00        $0.00      $0.00
              Jefferson Capital     7100-000        $137.00          $0.00        $0.00      $0.00
TOTAL GENERAL UNSECURED CLAIMS                    $68,231.36    $49,643.13   $49,643.13   $1,259.75




UST Form 101-7-TDR (10/1/2010)
                                              Case 17-17805                Doc 44    Filed 12/07/18
                                                                                                FORM 1Entered 12/07/18 14:40:04                                        Desc Main
                                                                                        Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                       RECORD   8 REPORT                                                                Page No:    1              Exhibit 8
                                                                                                           ASSET CASES

Case No.:                     17-17805                                                                                                                        Trustee Name:                               David Leibowitz
Case Name:                    BROWN, TANYA T                                                                                                                  Date Filed (f) or Converted (c):            06/12/2017 (f)
For the Period Ending:        11/19/2018                                                                                                                      §341(a) Meeting Date:                       07/13/2017
                                                                                                                                                              Claims Bar Date:                            07/20/2018

                                  1                                                2                                3                                 4                        5                                         6

                         Asset Description                                      Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

 Ref. #
1       3823 214th Pl., Matteson, IL 60443                                        $100,000.00                                        $0.00                                          $0.00                                            FA
Asset Notes:       Mortgage was not scheduled correctly--$100k owed to Chase, plus $14k HUD loan
2        2017 Chevrolet Equinox                                                     $18,953.00                                       $0.00                                          $0.00                                            FA
3        Washer, dryer, stove, refrigerator, dishwasher,                               $4,200.00                                     $0.00                                          $0.00                                            FA
         microwave, freezer
4        Three flat-screen TV's, laptop, cell phone, two                               $2,750.00                                     $0.00                                          $0.00                                            FA
         DVD players, Xbox & games
5        Two children's mountain bikes                                                  $400.00                                      $0.00                                          $0.00                                            FA
6        Adult clothing, shoes, purses, two children's                                 $1,750.00                                     $0.00                                          $0.00                                            FA
         clothing and shoes
7        Costume jewelry                                                                $300.00                                      $0.00                                          $0.00                                            FA
8        Cash                                                                            $90.00                                      $0.00                                          $0.00                                            FA
9        Guaranty Bank (negative balance)                                                 $0.00                                      $0.00                                          $0.00                                            FA
10       First Midwest Bank                                                             $250.00                                      $0.00                                          $0.00                                            FA
11       Wells Fargo Retirement Plan (401k)                                            $3,587.93                                     $0.00                                          $0.00                                            FA
12       2017 Federal Income Tax Refund                             (u)                   $0.00                               $1,719.45                                        $3,821.00                                             FA
Asset Notes:       Debtor's Pro-Rated Portion: $2,101.55


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                   $132,280.93                                $1,719.45                                         $3,821.00                                       $0.00




     Major Activities affecting case closing:
      05/24/2018      2018 Reporting Period:
                      The Trustee intercepted Debtor's 2017 Federal Income Tax Refund, of which the Estate portion is $1,719.45.


                      The claims bar date is 7/20/18, after which, the case will be ready for TFR.


 Initial Projected Date Of Final Report (TFR):             04/13/2019                              Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                   DAVID LEIBOWITZ
                                             Case 17-17805          Doc 44  Filed 12/07/18
                                                                                       FORMEntered
                                                                                               2      12/07/18 14:40:04                                    Desc MainPage No: 1                   Exhibit 9
                                                                               Document      Page  6 of 8
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-17805                                                                                                Trustee Name:                      David Leibowitz
 Case Name:                       BROWN, TANYA T                                                                                          Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***2465                                                                                              Checking Acct #:                  ******0501
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:
For Period Beginning:             6/12/2017                                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                11/19/2018                                                                                              Separate bond (if applicable):

       1                2                                   3                                         4                                                         5                6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                                   Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                         Tran Code            $                $


04/18/2018                     US Treasury                             2017 Federal Income Tax Refund                                         *               $3,821.00                                      $3,821.00
                      {12}                                             Estate Portion - 2017 Federal Income Tax              $1,719.45     1224-000                                                          $3,821.00
                                                                       Refund
                      {12}                                             Debtor's Pro-Rated Portion - 2017 Federal             $2,101.55     1280-002                                                          $3,821.00
                                                                       Income Tax Refund
04/18/2018           3001      TANYA BROWN                             Debtor's Pro-Rated Portion - 2017 Federal Income Tax                8500-002                                  $2,101.55               $1,719.45
                                                                       Refund
04/30/2018                     Green Bank                              Bank Service Fee                                                    2600-000                                      $2.14               $1,717.31
05/31/2018                     Green Bank                              Bank Service Fee                                                    2600-000                                      $2.77               $1,714.54
06/29/2018                     Green Bank                              Bank Service Fee                                                    2600-000                                      $2.76               $1,711.78
09/18/2018           3002      David P. Leibowitz                      Trustee Compensation                                                2100-000                                   $429.86                $1,281.92
09/18/2018           3003      David P. Leibowitz                      Trustee Expenses                                                    2200-000                                     $22.17               $1,259.75
09/18/2018           3004      U.S. Department of Education            Claim #: 1; Amount Claimed: $44,067.74; Distribution                7100-000                                  $1,118.26                $141.49
                                                                       Dividend: 2.54%;
09/18/2018           3005      AmeriCash Loans, L.L.C.                 Claim #: 2; Amount Claimed: $1,537.66; Distribution                 7100-000                                     $39.02                $102.47
                                                                       Dividend: 2.54%;
09/18/2018           3006      Stoneberry                              Claim #: 3; Amount Claimed: $235.52; Distribution                   7100-000                                      $5.98                 $96.49
                                                                       Dividend: 2.54%;
09/18/2018           3007      Montgomery Ward                         Claim #: 4; Amount Claimed: $330.80; Distribution                   7100-000                                      $8.39                 $88.10
                                                                       Dividend: 2.54%;
09/18/2018           3008      Clerk, US Bankruptcy Court              Small Dividends                                                        *                                          $4.62                 $83.48
                                                                       Claim Amount                                             $(4.62)    7100-001                                                            $83.48
09/18/2018           3009      Portfolio Recovery Associates, LLC      Claim #: 6; Amount Claimed: $680.03; Distribution                   7100-900                                     $17.26                 $66.22
                                                                       Dividend: 2.54%;
09/18/2018           3010      Portfolio Recovery Associates, LLC      Claim #: 7; Amount Claimed: $605.99; Distribution                   7100-900                                     $15.38                 $50.84
                                                                       Dividend: 2.54%;
09/18/2018           3011      Midland Funding, LLC                    Claim #: 8; Amount Claimed: $823.04; Distribution                   7100-900                                     $20.89                 $29.95
                                                                       Dividend: 2.54%;
09/18/2018           3012      Midland Funding, LLC                    Claim #: 9; Amount Claimed: $1,180.32; Distribution                 7100-900                                     $29.95                  $0.00
                                                                       Dividend: 2.54%;

                                                                                                                                          SUBTOTALS            $3,821.00             $3,821.00
                                            Case 17-17805         Doc 44  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2      12/07/18 14:40:04                               Desc MainPage No: 2                      Exhibit 9
                                                                             Document      Page  7 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-17805                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        BROWN, TANYA T                                                                                   Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***2465                                                                                       Checking Acct #:                      ******0501
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             6/12/2017                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/19/2018                                                                                       Separate bond (if applicable):

      1                 2                                3                                          4                                                     5                  6                       7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $3,821.00               $3,821.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                      Subtotal                                                           $3,821.00               $3,821.00
                                                                                          Less: Payments to debtors                                          $0.00                   $0.00
                                                                                      Net                                                                $3,821.00               $3,821.00



                     For the period of 6/12/2017 to 11/19/2018                                                  For the entire history of the account between 04/18/2018 to 11/19/2018

                     Total Compensable Receipts:                       $1,719.45                                Total Compensable Receipts:                                 $1,719.45
                     Total Non-Compensable Receipts:                   $2,101.55                                Total Non-Compensable Receipts:                             $2,101.55
                     Total Comp/Non Comp Receipts:                     $3,821.00                                Total Comp/Non Comp Receipts:                               $3,821.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $1,719.45                                Total Compensable Disbursements:                            $1,719.45
                     Total Non-Compensable Disbursements:              $2,101.55                                Total Non-Compensable Disbursements:                        $2,101.55
                     Total Comp/Non Comp Disbursements:                $3,821.00                                Total Comp/Non Comp Disbursements:                          $3,821.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-17805         Doc 44  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2      12/07/18 14:40:04                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  8 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-17805                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       BROWN, TANYA T                                                                            Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***2465                                                                                Checking Acct #:                     ******0501
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            6/12/2017                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/19/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $3,821.00             $3,821.00                    $0.00




                     For the period of 6/12/2017 to 11/19/2018                                          For the entire history of the case between 06/12/2017 to 11/19/2018

                     Total Compensable Receipts:                       $1,719.45                        Total Compensable Receipts:                                 $1,719.45
                     Total Non-Compensable Receipts:                   $2,101.55                        Total Non-Compensable Receipts:                             $2,101.55
                     Total Comp/Non Comp Receipts:                     $3,821.00                        Total Comp/Non Comp Receipts:                               $3,821.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $1,719.45                        Total Compensable Disbursements:                            $1,719.45
                     Total Non-Compensable Disbursements:              $2,101.55                        Total Non-Compensable Disbursements:                        $2,101.55
                     Total Comp/Non Comp Disbursements:                $3,821.00                        Total Comp/Non Comp Disbursements:                          $3,821.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
